UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-4492


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

AWAL MOHAMMED,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cr-00005-JKB-2)


Submitted:   April 29, 2014                   Decided:   May 22, 2014


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara E. Kittay, BARBARA E. KITTAY, ESQUIRE, Rockville,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Kenneth S. Clark, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Awal    Mohammed      appeals         the    criminal      judgment     entered

following his conviction by a jury of possession with intent to

distribute       100     grams    or      more       of     heroin      and    conspiracy      to

distribute and possess with intent to distribute a kilogram of

heroin.         On     appeal,    Mohammed           challenges         only    the   district

court’s denial of his pretrial motions to suppress both heroin

seized during a traffic stop of a vehicle in which he was a

passenger        and        statements       he           made     during       a     custodial

interrogation subsequent to his arrest at that stop.                                   For the

reasons that follow, we affirm.

               When considering a district court’s ruling on a motion

to suppress, we review the district court’s legal conclusions de

novo and its factual findings for clear error.                             United States v.

McGee, 736 F.3d 263, 269 (4th Cir. 2013), cert. denied, __ S.

Ct.   __,   2014 WL 713333     (U.S.         Mar.   24,    2014)       (No.   13-8810).

Where    the    district       court      denied          the    suppression        motion,   we

construe       the     evidence      in    the       light       most    favorable     to     the

Government.          United States v. Black, 707 F.3d 531, 534 (4th Cir.

2013).      We defer to the district court’s credibility findings.

United States v. Griffin, 589 F.3d 148, 150-51 n.1 (4th Cir.

2009).

               Mohammed challenges both the stop of the vehicle and

its subsequent search as violative of the Fourth Amendment.                                   As

                                                 2
a   passenger    in   a    stolen   vehicle,      Mohammed   lacks    standing      to

challenge the search of the vehicle.                   United States v. Carter,

300 F.3d 415, 421 (4th Cir. 2002); United States v. Hargrove,

647 F.2d 411, 412 (4th Cir. 1981).                 Thus, we decline to review

Mohammed’s challenges to the validity of the canine alert that

precipitated the vehicle search.                 However, Mohammed does have

standing   to    challenge        the     stop   and   his   resulting     seizure.

United States v. Rusher, 966 F.2d 868, 874 (4th Cir. 1992).

           We evaluate the legality of a traffic stop under the

Fourth   Amendment        by   applying    the   two-prong   test    in    Terry    v.

Ohio, 392 U.S. 1 (1968).            United States v. Green, 740 F.3d 275,

279 (4th Cir. 2014).           Under this test, we consider (1) “whether

the police officer’s action was justified at its inception,” and

(2) “whether [his] subsequent actions were reasonably related in

scope to the circumstances that justified the stop.”                         United

States v. Digiovanni, 650 F.3d 498, 506 (4th Cir. 2011).

           Reviewing the record under this standard, we conclude

the district court properly denied the suppression motions.                        The

district court found credible testimony that the driver of the

vehicle committed a traffic violation by following the vehicle

in front of him too closely, in violation of Maryland law.                         Md.

Code Ann., Transp. § 21-310(a) (2009).                  We may not second-guess

the   district    court’s       credibility      determinations,     see   Griffin,
589 F.3d at 150-51 n.1, and Mohammed fails to demonstrate that

                                            3
this   finding     is     clearly   erroneous.           “Observing       a    traffic

violation provides sufficient justification for a police officer

to detain the offending vehicle for as long as it takes to

perform the traditional incidents of a routine traffic stop.”

United States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008).

Although   Mohammed       asserts   that     the    traffic    violation        was    a

pretext    used    to   justify     a   search      of   the   vehicle,        even    a

pretextual stop is permissible if, as here, the officer had an

objectively valid basis for the stop.                United States v. Kellam,

568 F.3d 125, 136 (4th Cir. 2009).                Thus, the stop was justified

at its inception.

            To satisfy Terry’s second prong, the traffic stop must

be reasonable in both scope and duration.                Florida v. Royer, 460
U.S. 491, 500 (1983).            A traffic stop is appropriately limited

in scope if “the investigative methods employed [are] the least

intrusive means reasonably available to verify or dispel the

officer’s suspicion in a short period of time.”                     Digiovanni, 650
F.3d at 507 (internal quotation marks omitted).                     Its duration is

reasonable    if    “the     police     diligently       pursued      a   means       of

investigation      that    was    likely     to    confirm     or     dispel    their

suspicions quickly, during which time it was necessary to detain

the defendant.”     Id. (internal quotation marks omitted).

            A routine traffic stop involves requesting license and

registration, running a computer check, and issuing a citation.

                                         4
Green, 740 F.3d      at    280.       “An    officer    may      also     conduct     an

exterior dog sniff of the vehicle, as long as it is ‘performed

within     the      time      reasonably       required       to     issue       a     traffic

citation.’”         Id. (quoting Branch, 537 F.3d at 335).                      The officer

may question both the driver and passengers regarding matters

unrelated      to     the     traffic       stop,    as    long    as     “the       unrelated

questioning       does      not     extend    the    encounter      beyond       the    period

reasonably necessary to effectuate the purposes of the lawful

detention.”         United States v. Mason, 628 F.3d 123, 131 (4th Cir.

2010).      Thus,         where   “the    entire     time     before     the     search      was

occupied      with      traffic      stop    procedures,”         the    stop    does       “not

constitute       an       unlawful    seizure       in    violation       of    the     Fourth

Amendment.”         United States v. Jeffus, 22 F.3d 554, 557 (4th Cir.

1994).     Where the extension of a traffic stop is more than de

minimus, the officer must have either the driver’s consent or a

reasonable       suspicion,         supported       by    specific       and    articulable

facts, that illegal activity is afoot.                    Branch, 537 F.3d at 336.

              While Mohammed invokes Digiovanni to argue that his

traffic stop was both unjustified and impermissibly broad, we

find   this      case      readily    distinguishable.             Our    review       of    the

record confirms that the traffic stop at issue here was not

unreasonable         in     scope    or     duration.         Rather,      the       arresting

officer diligently pursued the purpose of the stop until the

canine alert indicated the presence of drugs in the vehicle.

                                               5
Any limited questioning outside the scope of the traffic stop

produced only a de minimus delay that does not run afoul of the

Fourth Amendment.         See Mason, 628 F.3d at 130-33 (concluding

that additional questioning for less than two and a half minutes

about   itinerary       and    vehicle    ownership,     plus       one   minute     of

questioning     to   passenger,       were    not   unreasonable      extension       of

traffic   stop).        The   dog’s    positive     alert,     in   turn,    provided

probable cause for the search of the vehicle.                  Id. at 130.

             Finally,     Mohammed       addresses    the      substance      of     his

continued detention after the discovery of heroin in the vehicle

— either as an extended investigatory detention or as an arrest

based on probable cause — only in his reply brief.                        He did not

fairly raise this issue in his opening brief, and it is not

properly before us.           See United States v. Brooks, 524 F.3d 549,

556 & n.11 (4th Cir. 2008) (deeming claim raised for first time

in   reply      brief    abandoned).           Because      Mohammed        fails     to

demonstrate that the district court erred in concluding that the

stop and search were unlawful, his argument that the statements

and drugs should have been suppressed as fruits of the poisonous

tree also necessarily fails.

             Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument      because   the    facts     and      legal




                                          6
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7